UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05040 Total Return US Treasury Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th Floor New York, New York 10103 (Address of principal executive offices) R. Alan Medaugh, President ISI, Inc. 666 Fifth Avenue, 11th Floor New York, New York 10103 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end: October 31 Date of reporting period:July 1, 2011 - June 30, 2012 ITEM 1. PROXY VOTING RECORD. TOTAL RETURN US TREASURY FUND, INC. PROXY VOTING RECORD 07/01/2011 - 6/30/2012 The Total Return US Treasury Fund, Inc. did not hold any securities for which it voted a proxy during the reporting period (July 1, 2011 through June 30, 2012). SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly causedthisreport to besigned on itsbehalf by the undersigned, thereunto duly authorized. (Registrant) Total Return US Treasury Fund, Inc. By (Signature and Title)* /s/ R. Alan Medaugh R. Alan Medaugh, President Date July 27, 2012
